Citation Nr: 0333799	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  98-12 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a nasal 
injury.


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse as an observer


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a nasal fracture.

This case was the subject of a June 2002 hearing before the 
undersigned Veterans Law Judge.  In a February 2003 decision, 
the Board exercised its jurisdictional responsibility in 
determining that new and material evidence had been received 
to reopen the claim for service connection for a deviated 
nasal septum.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Subsequently, the Board conducted development of the 
reopened claim, to include scheduling a VA examination, which 
took place in June 2003. 

As noted in the February 2003 decision reopening the issue on 
appeal, during a June 2002 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran raised the issues 
of entitlement to service connection for a respiratory 
condition and peripheral neuropathy, to include as due to 
exposure to Agent Orange; entitlement to service connection 
for chloracne, to include as due to exposure to Agent Orange; 
and entitlement to service connection for a liver condition, 
to include as secondary to exposure to nuclear radiation.  In 
November 2002, the veteran submitted VA and private medical 
evidence relating to these additional claims for service 
connection. As these claims have not been adjudicated by VA, 
they are referred to the RO for appropriate action.  

In July and August 2003, the Board received additional 
evidence and argument in the above-discussed issues, 
including general allegations or "error or an administrative 
error," "mistake of fact or an administrative error," 
"just a plain oversight," and "mistake of fact on the law 
and regulation," in disputing determinations made in the 
Board's February 2003 decision, which reopened the veteran's 
claim for service connection for residuals of a nasal injury 
and remanded that claim for additional development; denied 
service connection for hearing loss; granted an increased 
rating from zero to 10 percent for residuals of a fracture of 
the left radius; denied a compensable rating for tinea pedis 
and herpes simplex, and denied entitlement to a clothing 
allowance.  The veteran has also requested that the Board re-
open his appeal for an increased rating for herpes simplex, 
citing new evidence and a detailed allegation of an 
"administrative error or an over sight of the laws and 
regulations."  The veteran's appellate rights were attached 
to the February 2003 Board decision.  Types of actions 
available after Board decisions are issued include review for 
clear and unmistakable error in a Board decision, a motion 
for reconsideration, a request to the RO to reopen a claim 
based on new and material evidence, or an appeal the United 
States Court of Appeals for Veterans Claims.  

Although the Board has carefully reviewed the veteran's 
submissions with a view towards ascertaining if they could be 
construed as motions for further review under 38 C.F.R. § 
20.1001 (pertaining to motions for reconsideration of a Board 
decision), or 38 C.F.R. § 20.1400 (pertaining to motions for 
revision of Board decisions on the basis of clear and 
unmistakable error), none of his correspondence is in 
compliance with the requirements of the cited applicable 
regulations, to include setting forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision.  If the veteran wishes to file a motion under 
either of these provisions, his attention is called to the 
provisions stated.  

In addition, and again as noted in the Board's February 2003 
decision, at his Board videoconference hearing the veteran 
indicated that he wished to withdraw the issues of service 
connection for fatigue, onychomycosis and a urinary tract 
infection from appellate status.  In correspondence dated two 
days after the hearing, the veteran stated a desire to 
reinstate his claim for service connection for onychomycosis.  
The United States Court of Appeals for Veterans Claims (the 
Court) has indicated that the filing of a claim is a 
voluntary act, and that veterans are as free to withdraw 
claims as they are to file them.  Hanson v. Brown, 9 Vet. 
App. 29, 32 (1996).  The Court further held that when a 
veteran withdraws a claim, it ceases to exist; it is no 
longer pending and it is not viable.  Id.  The Board 
therefore finds that, after withdrawing his appeal of the 
claim of service connection for onychomycosis during his 
videoconference hearing, it was longer pending and ceased to 
exist. 38 C.F.R. § 20.204 (2002); Hanson, supra.  However, as 
the veteran has again raised the issue of entitlement to 
service connection for onychomycosis, it is also referred to 
the RO.


FINDINGS OF FACT

1.  Clinical evaluation of veteran's nose and sinuses was 
normal at entry into service and normal upon repeated 
examinations thereafter, and history was negative upon entry 
into service for trouble with the nose and sinuses.

2.  The evidence does not demonstrate clearly and 
unmistakably that the veteran's deviated septum and trouble 
breathing existed prior to service.

3.  The veteran's nasal disability and sinusitis are due to 
in-service trauma.


CONCLUSION OF LAW

Service connection for residuals of a nasal injury, to 
include sinusitis, is warranted.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.304(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In the present case, the Board grants the benefit sought on 
appeal in full.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating the claim without 
affording the RO the opportunity to review newly received 
evidence in the first instance and without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

At the veteran's service entrance examination, medical 
history and clinical evaluations included no history or 
diagnosis of a deviated septum.  Clinical evaluation of the 
nose and sinuses was normal.  The veteran indicated by 
checked box that he did not have and had never had ear, nose 
or throat trouble.  Clinical evaluations of the nose and 
sinuses in February 1970, August 1970, April 1971, and 
October 1972 were normal.  

Service medical records show that the veteran injured his 
nose in a January 1977 basketball game.  Examination at that 
time was negative for a nasal fracture.  An emergency room 
clinician found that the veteran had no apparent alteration 
from his ID picture, which showed the nose to be shifted to 
the left.  

A February 1977 service medical record describes the veteran 
as having a history of a blow to the nose with a subsequent 
deviation to the left and blockage of the right sinus.  The 
plan was for the veteran to be scheduled for a 
septorhinoplasty.

A March 1977 service medical record describes the veteran as 
being two months post-nasal fracture and deviation of the 
external nose to the left.  After examination, he was found 
to be a good candidate for a septorhinoplasty, but in view of 
his transfer at the end of March it was recommended that this 
be reevaluated and the surgery be performed at his new duty 
station.

The veteran underwent a septoplasty in March 1978.  An 
associated March 1978 record indicates that the veteran was 
status post nasal trauma due to a basketball injury.
 
The veteran was discharged from service in May 1978.

The report of an August 1998 VA examination of the nose 
indicates by history that the veteran reported breaking his 
nose in 1977 while playing basketball, followed by a 1978 
septoplasty.  Results of physical examination were provided.  
An August 1998 VA X-ray showed increased opacity at the based 
of the right maxillary sinus suggesting mucosal thickening 
and/or an air fluid level.  This finding was suggestive of 
sinusitis.  The diagnosis included external nasal deviation 
from basketball injury while in the service.  No medical 
records were provided for the examination.

In March 2003, S.H.S., D.O., whose correspondence indicates 
that he is the medical director of an industrial medical 
clinic, wrote on behalf of the veteran.  After a detailed 
review of history, medical records (to include a very 
explicit and detailed recitation of the service medical 
records), and physical examination, he concluded that the 
veteran's current findings and symptoms were due to the nasal 
trauma he experienced in January 1977.  He added that that in 
view the severity of the veteran's initial injuries, his 
incomplete recovery and persistent symptoms of chronic 
rhinitis, nasal obstruction with purulent rhinorhea, and 
chronic sinusitis due to a severely deviated nasal septum, 
the veteran's prognosis remained guarded.

The veteran attended a June 2003 VA examination.  After 
obtaining a medical  history and conducting a physical 
examination of the veteran, the examiner opined that the 
veteran had experienced sinus allergenic rhinitis problems 
after being hit in the nose during a basketball game while he 
was in the Navy, and subsequently had to undergo what 
appeared to be an open septal rhinoplasty at a Navy hospital.  
The examiner indicated that the claims file had not been 
reviewed.

In a June 2003 letter, S.H.S., D.O., opined that it was clear 
that the veteran's current nose and sinus findings and 
symptoms were attributable to the January 1977 in-service 
nasal trauma with subsequent surgery.  He added that he 
agreed with the June 2003 VA examiner's assessment that it 
was likely that the veteran's medical conditions came from 
his time spent in the service where he had nasal trauma with 
subsequent surgery.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service is required to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 
§ C.F.R. 3.304(b).

In Crowe, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1);  Crowe, 7 Vet. App. at 
245.  38 U.S.C.A. § 1111 says nothing about the kind of 
evidence that can be used to rebut the presumption of 
soundness.  The statute requires only that the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Clinical evaluation of veteran's nose and sinuses was normal 
at entry into service in July 1968.  Moreover, history as 
related by the veteran in July 1968 was negative for ear, 
nose or throat trouble, and August 1970, April 1971, and 
October 1972 in-service clinical evaluations of the veteran's 
nose and sinuses were all normal.  Under these circumstances, 
the Board finds that there is a presumption of soundness with 
regard to his nose and sinuses at the time of his entry into 
active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).   

The evidence does not demonstrate clearly and unmistakably 
that the veteran's deviated septum and trouble breathing 
existed prior to service, so that the presumption of 
soundness is not rebutted.  Although there is a notation in 
the service medical records indicating that the veteran's 
nose after the injury appeared the same as it did on the 
photograph on his ID badge taken before the injury, this does 
not constitute clear and unmistakable evidence rebutting the 
presumption that the veteran's nose and sinus condition pre-
existed service, especially in light of the in-service 
clinical findings in July 1968, August 1970, April 1971, and 
October 1972 that the veteran's nose and sinuses were normal.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran has a current disability of the nose and sinuses 
which VA examiners in August 1998 and June 2003, and a 
private physician in March 2003, have found to be 
attributable to his in-service January 1977 nose injury.  
Although the VA examiners did not have access to the claims 
file and relied on history as provided by the veteran, the 
private physician's report, including knowledge of the exact 
date of the injury and details of post-injury treatment, 
reflects a meticulous review of the pertinent evidence in 
this case, to include the veteran's service medical records.  
The private physician's analysis included specific discussion 
of the January 1977 treatment of the initial injury, which in 
turn includes findings that the nose was not fractured and 
that the veteran's pre-injury picture ID reflected the nose 
to be shifted to the left.  The private physician has 
reviewed all evidence in this case, to include the least 
favorable medical evidence in the claims file, and has 
conducted a close review of all relevant evidence in this 
case; his conclusions are competent medical evidence 
favorable to the veteran's claim.  

The presumption of soundness has not been rebutted, and there 
is competent medical evidence attributing the veteran's 
current nose and sinus disorders to his in-service injury.  
Accordingly, the Board finds that service connection for 
residuals of a nasal injury, to include sinusitis, is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2002).  









ORDER

Service connection for residuals of a nasal injury, to 
include sinusitis, is granted.



                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

